Exhibit 10.2 - Second Amendment to Credit Agreement


SECOND AMENDMENT TO THE CREDIT AGREEMENT

SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of October 29,
2008, among LEE ENTERPRISES, INCORPORATED, a Delaware corporation (the
“Borrower”), the Lenders party hereto and DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Administrative Agent (in such capacity, the “Administrative Agent”). Unless
otherwise indicated, all capitalized terms used herein and not otherwise defined
shall have the respective meanings provided such terms in the Credit Agreement
referred to below.

W I T N E S S E T H :

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
an Amended and Restated Credit Agreement, dated as of December 21, 2005 (as
amended, restated, modified and/or supplemented to, but not including, the date
hereof, the “Credit Agreement”); and

WHEREAS, subject to the terms, conditions and agreements herein set forth, the
parties hereto have agreed to amend the Credit Agreement as herein provided;

NOW, THEREFORE, it is agreed:

I.

Amendments to the Credit Agreement.

1.         The definition of “Applicable Commitment Commission Percentage” and
“Applicable Margin” appearing in Section 1.01 of the Credit Agreement is hereby
amended by:

(i)    deleting the text “or Level 4” appearing in clause (A) of said definition
and inserting the text “, Level 4, Level 5 or Level 6” in lieu thereof;

(ii)   deleting the text “0.50%” appearing in clause (B)(i) of said definition
and inserting the text “1.50%” in lieu thereof;

(iii)  deleting the text “1.50%” appearing in clause (B)(ii) of said definition
and inserting the text “2.50%” in lieu thereof;

(iv)  deleting the table appearing in said definition and inserting the
following new table in lieu thereof:

 




“Level




Total Leverage Ratio

A Term Loan, Revolving Loans and Swingline Loans
Base Rate Margin


A Term Loan and
Revolving Loans
Eurodollar Margin



Applicable Commitment Commission Percentage

 

 

 

 

 

6

Equal to or greater than 6.25 to 1.00

3.00%

4.00%

0.50%

 

 

 

 

 

 

 

 

NEWYORK 6921976 (2K)

 

 



 

--------------------------------------------------------------------------------

 

5

Equal to or greater than 5.75 to 1.00, but less than 6.25 to 1.00

2.50%

3.50%

0.50%

 

 

 

 

 

4

Equal to or greater than 5.00 to 1.00 but less than 5.75 to 1.00

 

2.00%

 

3.00%

 

0.50%

 

 

 

 

 

3

Equal to or greater than 4.50 to 1.00 but less than 5.00 to 1.00


1.875%


2.875%


0.50%

 

 

 

 

 

2

Equal to or greater than 4.00 to 1.00 but less than 4.50 to 1.00


1.75%


2.75%


0.50%

 

 

 

 

 

1

Less than 4.00 to 1.00

1.625%

2.625%

0.50%”;

 

 

(v)   deleting the text “Level 4” appearing in the penultimate sentence of said
definition and inserting the text “Level 6” in lieu thereof;

(vi)  deleting the word “and” appearing at the end of clause (x) of the last
sentence of said definition and inserting a comma in lieu thereof;

(vii) deleting the text “Level 4” appearing in clause (y) of the last sentence
of said definition and inserting the text “Level 6” in lieu thereof; and

(viii)inserting the following new clause (z) at the end of the last sentence of
said definition:

“and (z) (A) for periods prior to the Second Amendment Effective Date, the
Applicable Commitment Commission Percentage and Applicable Margin shall be
calculated in accordance with this definition prior to giving effect to the
Second Amendment and (B) except as provided in preceding clause (y), for the
period from and including the Second Amendment Effective Date until the first
Start Date thereafter, the Applicable Commitment Commission Percentage and
Applicable Margin shall be those applicable to a Total Leverage Ratio based on
Level 4”.

 

2.         The definition of “Applicable Excess Cash Flow Recapture Percentage”
appearing in Section 1.01 of the Credit Agreement is hereby deleted in its
entirety.

3.         The definition of “Base Rate” appearing in Section 1.01 of the Credit
Agreement is hereby deleted in its entirety.

4.         The definition of “Collateral” appearing in Section 1.01 of the
Credit Agreement is hereby deleted in its entirety.

 

 

 

NEWYORK 6921976 (2K)

-2-

 

 



 

--------------------------------------------------------------------------------

5.         The definition of “Collateral Agent” appearing in Section 1.01 of the
Credit Agreement is hereby amended by deleting the text “Pledge Agreement”
appearing in said definition and inserting the text “Security Documents” in lieu
thereof.

6.         The definition of “Consolidated EBITDA” appearing in Section 1.01 of
the Credit Agreement is hereby amended by (i) deleting the word “and” appearing
immediately preceding the text “(g)” appearing in said definition and (ii)
inserting the text “, and (h) in the case of any period including any fiscal
quarter of the Borrower ending in the Borrower’s fiscal year ending closest to
September 30, 2009, up to the amount of Restructuring Charges actually recorded
or accrued during such period, provided that no more than $15,000,000 in the
aggregate of Restructuring Charges may be added back pursuant to this clause
(h)” immediately preceding the period at the end of the first sentence of said
definition.

7.         The definition of “Credit Documents” appearing in Section 1.01 of the
Credit Agreement is hereby amended by (i) inserting the text “the Security
Agreement,” immediately following the text “the Pledge Agreement,” appearing in
said definition and (ii) inserting the text “and each other Security Document”
immediately following the text “, each Note” appearing at the end of said
definition.

8.         The definition of “Guaranty Release Date” appearing in Section 1.01
of the Credit Agreement is hereby deleted in its entirety.

9.         The definition of “Herald” appearing in Section 1.01 of the Credit
Agreement is hereby deleted in its entirety.

10.       The definition of “Permitted PD LLC Notes Refinancing Indebtedness”
appearing in Section 1.01 of the Credit Agreement is hereby deleted in its
entirety.

11.       The definition of “Qualified Wholly-Owned Domestic Subsidiary”
appearing in Section 1.01 of the Credit Agreement is hereby amended by deleting
the text “(i) prior to the Guaranty Release Date, each Qualified Wholly-Owned
Domestic Subsidiary Guarantor, and (ii) from and after the Guaranty Release
Date,” appearing in said definition.

12.       The definition of “Secured Creditors” appearing in Section 1.01 of the
Credit Agreement is hereby amended by deleting the text “Pledge Agreement”
appearing in said definition and inserting the text “respective Security
Documents” in lieu thereof.

13.       The definition of “Security Release Date” appearing in Section 1.01 of
the Credit Agreement is hereby deleted in its entirety.

14.       Section 1.01 of the Credit Agreement is hereby further amended by
inserting the following new definitions in the appropriate alphabetical order:

“Additional Security Documents” shall have the meaning provided in Section
9.12(b).   

 

“Applicable Excess Cash Flow Recapture Percentage” shall mean, at any time, 75%;
provided, however, so long as (i) no Default or Event of Default is then in
existence

 

NEWYORK 6921976 (2K)

-3-

 

 



 

--------------------------------------------------------------------------------

and (ii) the Total Leverage Ratio as of the last day of the respective Excess
Cash Flow Payment Period is less than 4.50:1.00, the Applicable Excess Cash Flow
Recapture Percentage instead shall be 50%.

 

“Base Rate” shall mean, at any time, the highest of (i) the Prime Lending Rate
at such time, (ii) 1/2 of 1% in excess of the overnight Federal Funds Rate at
such time and (iii) the Eurodollar Rate for a Eurodollar Loan with a one-month
Interest Period commencing at such time plus 1.0%. For the purposes of this
definition, the Eurodollar Rate shall be determined using the Eurodollar Rate as
otherwise determined by the Administrative Agent in accordance with the
definition of Eurodollar Rate, except that (x) if a given day is a Business Day,
such determination shall be made on such day (rather than two Business Days
prior to the commencement of an Interest Period) or (y) if a given day is not a
Business Day, the Eurodollar Rate for such day shall be the rate determined by
the Administrative Agent pursuant to preceding clause (x) for the most recent
Business Day preceding such day. Any change in the Base Rate due to a change in
the Prime Lending Rate, the Federal Funds Rate or such Eurodollar Rate shall be
effective as of the opening of business on the day of such change in the Prime
Lending Rate, the Federal Funds Rate or such Eurodollar Rate, respectively.

 

“Collateral” shall mean all property (whether real or personal) with respect to
which any security interests have been granted (or purported to be granted)
pursuant to any Security Document, including, without limitation, all Pledge
Agreement Collateral, all Security Agreement Collateral, all Mortgaged
Properties and all cash and Cash Equivalents delivered as collateral pursuant to
Section 5.02 or 11.”

 

“Herald” shall mean The Herald Publishing Company, LLC, a New York limited
liability company (and the successor to The Herald Company, Inc., a New York
corporation).

“Mortgage” shall mean a mortgage, deed of trust, deed to secure debt or similar
security instrument.

“Mortgage Policy” shall mean a Lender’s title insurance policy (Form 2006).

“Mortgaged Property” shall mean any Real Property owned by the Borrower or any
other Credit Party which is encumbered (or required to be encumbered) by a
Mortgage pursuant to the terms hereof.

 

“Permitted Encumbrance” shall mean:

 

(i)        inchoate Liens for taxes, assessments or governmental charges or
levies not yet due or Liens for taxes, assessments or governmental charges or
levies being contested in good faith and by appropriate proceedings for which
adequate reserves have been established in accordance with GAAP;

(ii)       Liens in respect of property or assets of the Borrower or any of its
Subsidiaries imposed by law, which were incurred in the ordinary course of
business and do not

 

NEWYORK 6921976 (2K)

-4-

 

 



 

--------------------------------------------------------------------------------

secure Indebtedness for borrowed money, such as carriers’, warehousemen’s,
material men's and mechanics’ liens and other similar Liens arising in the
ordinary course of business, which are being contested in good faith by
appropriate proceedings, which proceedings have the effect of preventing the
forfeiture or sale of the property or assets subject to any such Lien;

(iii)      easements, rights-of-way, restrictions, covenants, encroachments and
other similar charges or encumbrances, including without limitation, any
encumbrances which would be reflected by an accurate survey of the property, and
minor title deficiencies, in each case not securing Indebtedness and not
materially interfering with the conduct of the business of the Borrower or any
of its Subsidiaries; and

(iv)      any exceptions to title as set forth in the Mortgage Policy, as
reasonably approved by Collateral Agent.

 

“PD LLC Refinancing Amendment” shall mean an amendment, in form and substance
reasonably satisfactory to the Administrative Agent, to the PD LLC Operating
Agreement and the other PD LLC Notes Documents, entered into in connection with
the Permitted PD LLC Notes Refinancing Indebtedness to permit PD LLC to apply
not more than $126,000,000 of Restricted Cash of Pulitzer and its Subsidiaries
toward the refinancing of the PD LLC Notes as part of (and concurrently with)
the incurrence of the Permitted PD LLC Notes Refinancing Indebtedness and to
make such other changes as are reasonably satisfactory to the Administrative
Agent in connection with the incurrence of the Permitted PD LLC Notes
Refinancing Indebtedness, provided that any such other changes that are
materially adverse to the interests of the Lenders shall be reasonably
satisfactory to the Required Lenders.

“Permitted PD LLC Notes Refinancing Indebtedness” shall mean Indebtedness solely
of PD LLC so long as (i) the proceeds of such Indebtedness, together with not
more than $126,000,000 of Restricted Cash of Pulitzer and its Subsidiaries, are
used solely to refinance in full the PD LLC Notes and to pay any fees and
expenses incurred in connection with obtaining such Indebtedness, (ii) such
Indebtedness does not have any amortization, redemption, sinking fund, maturity
or similar requirement prior to December 31, 2012, (iii) the aggregate principal
amount of such Indebtedness shall not be more than the remainder of (X) the
aggregate principal amount of the PD LLC Notes outstanding at such time less (Y)
the actual amount (which shall not be more than $126,000,000) of Restricted Cash
of Pulitzer and its Subsidiaries used to refinance the PD LLC Notes, (iv) the
terms of such Indebtedness otherwise comply with the other provisions of the PD
LLC Operating Agreement (as in effect on the Restatement Effective Date and, at
any time after the Second Amendment Effective Date, as amended by the PD LLC
Refinancing Amendment), (v) except as otherwise provided above in this
definition, any terms thereof that are materially adverse to the interest of the
Lenders (as compared to the corresponding terms of the PD LLC Notes (as in
effect on the Restatement Effective Date)) are reasonable satisfactory to the
Required Lenders and (vi) all of the terms and conditions thereof (and the
documentation with respect thereto) are in form and substance reasonably
satisfactory to the Administrative Agent.

 

 

NEWYORK 6921976 (2K)

-5-

 

 



 

--------------------------------------------------------------------------------

“Restructuring Charges” shall mean non-recurring one-time restructuring charges
incurred by the Borrower or any of its Subsidiaries during the Borrower’s fiscal
year ending closest to September 30, 2009 which are approved by the
Administrative Agent based upon reasonably satisfactory evidence thereof
delivered by the Borrower to the Administrative Agent.

“Second Amendment” shall mean the Second Amendment to this Agreement, dated as
of October 29, 2008.

“Second Amendment Effective Date” shall have the meaning provided in the Second
Amendment.

“Security Agreement” shall have the meaning provided in Section 9.17.

“Security Agreement Collateral” shall mean all “Collateral” as defined in the
Security Agreement.

“Security Document” shall mean and include each of the Security Agreement, the
Pledge Agreement, each Mortgage and, after the execution and delivery thereof,
each Additional Security Document.

“Security Requirement Date” shall have the meaning provided in Section 9.17.

15.       Section 2.14(a) of the Credit Agreement is hereby amended by deleting
the text “the date which is 12 months prior to the B Term Loan Maturity Date”
appearing in said Section and inserting the text “October 15, 2008” in lieu
thereof.

16.       Section 2.15(a) of the Credit Agreement is hereby amended by deleting
the text “the date which is 12 months prior to the Revolving Loan Maturity Date”
appearing in said Section and inserting the text “October 15, 2008” in lieu
thereof.

17.       Section 5.02(c) of the Credit Agreement is hereby amended by inserting
the text “(other than Additional Permitted Indebtedness which shall be applied
as otherwise provided by this Section 5.02(c))” immediately following the text
“Restatement Effective Date” appearing in the parenthetical of said Section.

18.       Section 5.02(d) of the Credit Agreement is hereby amended by deleting
the text “; provided, however, such Net Sale Proceeds shall not be required to
be so applied on such date so long as no Default or Event of Default then exists
and such Net Sale Proceeds shall be used to purchase assets (other than
inventory and working capital) used or to be used in the businesses permitted
pursuant to Section 10.13 within 360 days following the date of such Asset Sale,
and provided further, that if all or any portion of such Net Sale Proceeds are
not so reinvested within such 360-day period (or such earlier date, if any, as
the Borrower or the relevant Subsidiary determines not to reinvest the Net Sale
Proceeds from such Asset Sale as set forth above), such remaining portion shall
be applied on the last day of such period (or such earlier date, as the case may
be) as provided above in this Section 5.02(d) without regard to the preceding
proviso” appearing in said Section.

19.       Section 5.02(f) of the Credit Agreement is hereby amended by deleting
the text “and prior to the Security Release Date” appearing in said Section.

 

 

NEWYORK 6921976 (2K)

 

-6-

 

 



 

--------------------------------------------------------------------------------

20.       Section 8.03 of the Credit Agreement is hereby amended by deleting the
text “Pledge Agreement” appearing in said Section and inserting the text
“Security Documents” in lieu thereof.

21.       Section 8.11 of the Credit Agreement is hereby amended by deleting
said Section in its entirety and inserting the following new Section 8.11 in
lieu thereof:

“8.11. Security Documents. (a)  Upon the execution and delivery thereof pursuant
to Section 9.17, the provisions of the Security Agreement are effective to
create in favor of the Collateral Agent for the benefit of the Secured Creditors
a legal, valid and enforceable security interest in all right, title and
interest of the Credit Parties in the Security Agreement Collateral described
therein, and the Collateral Agent, for the benefit of the Secured Creditors, has
(or within 10 days following the Security Requirement Date will have) a fully
perfected security interest in all right, title and interest in all of the
Security Agreement Collateral described therein, subject to no other Liens other
than Permitted Liens. The recordation of (x) the Grant of Security Interest in
U.S. Patents and (y) the Grant of Security Interest in U.S. Trademarks in the
respective form attached to the Security Agreement, in each case in the United
States Patent and Trademark Office, together with filings on Form UCC-1 made
pursuant to the Security Agreement, will create, as may be perfected by such
filings and recordation, a perfected security interest in the United States
trademarks and patents covered by the Security Agreement, and the recordation of
the Grant of Security Interest in U.S. Copyrights in the form attached to the
Security Agreement with the United States Copyright Office, together with
filings on Form UCC-1 made pursuant to the Security Agreement, will create, as
may be perfected by such filings and recordation, a perfected security interest
in the United States copyrights covered by the Security Agreement.

(b)       The security interests created under the Pledge Agreement in favor of
the Collateral Agent, as Pledgee, for the benefit of the Secured Creditors,
constitute perfected security interests in the Pledge Agreement Collateral
described in the Pledge Agreement, subject to no security interests of any other
Person other than Permitted Liens applicable thereto.

(c)       Upon the execution, delivery and recording thereof (which recording
shall have been made within 10 days after such execution and delivery), each
Mortgage creates, as security for the obligations purported to be secured
thereby, a valid and enforceable perfected security interest in and mortgage
lien on the respective Mortgaged Property in favor of the Collateral Agent (or
such other trustee as may be required or desired under local law) for the
benefit of the Secured Creditors, superior and prior to the rights of all third
Persons (except that the security interest and mortgage lien created on such
Mortgaged Property may be subject to the Permitted Encumbrances related thereto)
and subject to no other Liens (other than Permitted Encumbrances related
thereto).”.

 

22.       Section 9.01(a) of the Credit Agreement is hereby deleted in its
entirety and the following new Section 9.01(a) is inserted in lieu thereof:

“(a)     Quarterly Financial Statements. Within 45 days after the close of each
of the first three quarterly accounting periods in each fiscal year of the
Borrower, (i) the consolidated balance sheet of the Borrowerand its Subsidiaries
as at the end of such quarterly accounting period and the related consolidated
statements of income and cash flows for such quarterly accounting period and for
the elapsed portion of the fiscal year

 

 

NEWYORK 6921976 (2K)

-7-

 

 



 

--------------------------------------------------------------------------------

ended with the last day of such quarterly accounting period, in each case
setting forth comparative figures for the corresponding quarterly accounting
period in the prior fiscal year and comparable budgeted figures for such
quarterly accounting period as set forth in the respective budget delivered
pursuant to Section 9.01(d), all of which shall be certified by an Authorized
Officer of the Borrower that they fairly present in all material respects in
accordance with GAAP the financial condition of the Borrower and its
Subsidiaries as of the dates indicated and the results of their operations for
the periods indicated, subject to normal year-end audit adjustments and the
absence of footnotes, (ii) the consolidating and consolidated balance sheets of
Pulitzerand its Subsidiaries as at the end of such quarterly accounting period
and the related consolidating and consolidated statements of income and
consolidated statement of cash flows for such quarterly accounting period and
for the elapsed portion of the fiscal year ended with the last day of such
quarterly accounting period, in each case setting forth comparative figures for
the corresponding quarterly accounting period in the prior fiscal year, all of
which shall be certified by an Authorized Officer of the Borrower that they
fairly present in all material respects in accordance with GAAP the financial
condition of Pulitzer and its Subsidiaries as of the dates indicated and the
results of their operations for the periods indicated, subject to normal
year-end audit adjustments and the absence of footnotes, and (iii) management’s
discussion and analysis of the important operational and financial developments
during such quarterly accounting period; provided that to the extent prepared to
comply with SEC requirements and delivered to each Lender within the time
requirement set forth above in this Section 9.01(a), a copy of the SEC Form 10-Q
filed by the Borrower with the SEC for each such quarterly accounting period
shall satisfy the requirements of clauses (i) and (iii) of this Section 9.01(a)
except for any required comparison against budget as provided above (which
comparison will still need to be delivered to each Lender separately pursuant to
this Section 9.01(a)).”.

 

23.       Section 9.01(b) of the Credit Agreement is hereby deleted in its
entirety and the following new Section 9.01(b) is inserted in lieu thereof:

“(b)     Annual Financial Statements. Within 90 days after the close of each
fiscal year of the Borrower, (i) the consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of such fiscal year and the related
consolidated statements of income and stockholders’ equity and statement of cash
flows for such fiscal year setting forth comparative figures for the preceding
fiscal year and audited by KPMG LLP or other independent certified public
accountants of recognized national standing reasonably acceptable to the
Administrative Agent (which audit shall be without a “going concern” or like
qualification or exception and without any qualification or exception as to
scope of audit), together with a report of such accounting firm stating that in
the course of its regular audit of the financial statements of the Borrower and
its Subsidiaries, which audit was conducted in accordance with generally
accepted auditing standards, such accounting firm obtained no knowledge of any
Default or an Event of Default under Section 10.08 or 10.09 which has occurred
and is continuing or, if in the opinion of such accounting firm such a Default
or an Event of Default has occurred and is continuing, a statement as to

 

NEWYORK 6921976 (2K)

 

-8-

 

 



 

--------------------------------------------------------------------------------

the nature thereof, (ii) the consolidating and consolidated balance sheets of
Pulitzerand its Subsidiaries as at the end of such fiscal year and the related
consolidating and consolidated statements of income and consolidated statement
of cash flows and stockholders’ equity for such fiscal year, in each case
setting forth comparative figures for the preceding fiscal year and (x) in the
case of such consolidated financial statements, audited by KPMG LLP or other
independent certified public accountants of recognized national standing
reasonably acceptable to the Administrative Agent (which audit shall be without
a “going concern” or like qualification or exception and without any
qualification or exception as to scope of audit) and (y) in the case of such
consolidating financial statements, certified by an Authorized Officer of the
Borrower that they fairly present in all material respects in accordance with
GAAP the financial condition of Pulitzer and its Subsidiaries as of the dates
indicated and the results of their operations for the periods indicated, and
(iii) management’s discussion and analysis of the important operational and
financial developments during such fiscal year; provided that to the extent
prepared to comply with SEC requirements and delivered to each Lender within the
time requirement set forth above in this Section 9.01(b), a copy of the SEC Form
10-K filed by the Borrower with the SEC for such fiscal year shall satisfy the
requirements of clauses (i) and (iii) of this Section 9.01(b) except for the
opinion of the accounting firm as to no Default or Event of Default under
Section 10.08 or 10.09 (which opinion will still need to be delivered to each
Lender separately pursuant to this Section 9.01(b)).”.

24.       Section 9.01(e) of the Credit Agreement is hereby amended by deleting
said Section in its entirety and inserting the following new Section 9.01(e) in
lieu thereof:

“(e)     Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Sections 9.01(a) and (b), a compliance certificate
from an Authorized Officer of the Borrower in the form of Exhibit K certifying
on behalf of the Borrower that, to such officer’s knowledge after due inquiry,
no Default or Event of Default has occurred and is continuing or, if any Default
or Event of Default has occurred and is continuing, specifying the nature and
extent thereof, which certificate shall (i) set forth in reasonable detail the
calculations required to establish whether the Borrower and its Subsidiaries
were in compliance with the provisions of Sections 5.02(d), 5.02(f), 10.01(x),
10.01(xii), 10.01(xvii), 10.02(iv), 10.03(iii), 10.03(vii), 10.03(viii),
10.03(ix) 10.04(iv), 10.04(vii), 10.04(ix), 10.04(xiii), 10.05(v), 10.05 (viii),
10.05(xiv) and 10.07 through 10.09, inclusive, at the end of such quarterly
accounting period or fiscal year, as the case may be, (ii) if delivered with the
financial statements required by Section 9.01(b), set forth in reasonable detail
the amount of (and the calculations required to establish the amount of) Excess
Cash Flow for the respective Excess Cash Flow Payment Period, and (iii) certify
that there have been no changes to the Annexes of each of the Pledge Agreement
and the Security Agreement, in each case since (x) with respect to the Pledge
Agreement Annexes, the Restatement Effective Date and (y) with respect to the
Security Agreement Annexes, the Security Requirement Date or, in either case, if
later, since the date of the most recent certificate delivered pursuant to this
Section 9.01(e), or if there have been any such changes, a list in reasonable
detail of such changes (but, in each case with respect to this clause (iii),
only to the extent that such changes are required to be reported to the
Collateral Agent pursuant to the terms of the Security Documents) and whether
the Borrower and the other Credit Parties have otherwise taken all actions

 

 

NEWYORK 6921976 (2K)

-9-

 

 



 

--------------------------------------------------------------------------------

required to be taken by them pursuant to the Security Documents in connection
with any such changes.”.

 

25.       Section 9.01(g) of the Credit Agreement is hereby amended by (i)
inserting the text “, compliance certificates” immediately following the text
“proxy materials” appearing in said Section and (ii) inserting the text
“(including, without limitation, the PD LLC Notes or any Permitted PD LLC Notes
Refinancing Indebtedness)” immediately following the text “material
Indebtedness” appearing in said Section.

26.       Section 9.02 of the Credit Agreement is hereby amended by (i) deleting
the text “Annual” appearing in the title of said Section and inserting the text
“Quarterly” in lieu thereof and (ii) deleting Section 9.02(b) of the Credit
Agreement in its entirety and inserting the following new Section 9.02(b) in
lieu thereof:

“(b)     At a date to be mutually agreed upon between the Administrative Agent
and the Borrower occurring on or prior to the 60th day after the close of each
quarterly accounting period of the Borrower, the Borrower will, at the request
of the Administrative Agent, hold a meeting (which may be done via a conference
call or video conference) with all of the Lenders at which meeting will be
reviewed the financial results of the Borrower and its Subsidiaries for the
previous quarterly accounting period (and, in the case of the last quarterly
accounting period of each fiscal year, for the previous fiscal year) and the
budgets presented for the current fiscal year of the Borrower.”.

 

27.       Section 9.03 of the Credit Agreement is hereby amended by inserting
the following new clause (c) at the end thereof:

“(c)     The Borrower will, and will cause each other Credit Party to, at all
times keep its property insured in favor of the Collateral Agent, and all
policies or certificates (or certified copies thereof) with respect to such
insurance (i) shall be endorsed to the Collateral Agent’s satisfaction for the
benefit of the Collateral Agent (including, without limitation, by naming the
Collateral Agent as loss payee (in respect of property insurance) and/or
additional insured (in respect of all insurance)), (ii) shall state that the
respective insurer shall endeavor to provide at least 30 days’ prior written
notice to the Collateral Agent prior to the cancellation of any such insurance
policy, and (iii) shall be deposited with the Collateral Agent.”

 

28.       Section 9.12 of the Credit Agreement is hereby amended by deleting
said Section in its entirety and inserting the following new Section 9.12 in
lieu thereof:

“9.12   Excluded Domestic Subsidiaries; Further Assurances; etc. (a) The
Borrower will cause each Excluded Domestic Subsidiary (whether existing on the
Restatement Effective Date or thereafter created, established or acquired) that
has not entered into the Subsidiaries Guaranty, the Security Agreement and/or
the Pledge Agreement because to have done so would have violated the terms and
conditions contained in the applicable PD LLC Notes Documents (as in effect on
the Restatement Effective Date) or the Permitted PD LLC Notes Refinancing
Indebtedness, to take all

 

 

NEWYORK 6921976 (2K)

 

-10-

 

 



 

--------------------------------------------------------------------------------

actions required for such Excluded Domestic Subsidiary to become a party to the
Subsidiaries Guaranty, the Security Agreement and/or the Pledge Agreement in
accordance with the terms of the Subsidiaries Guaranty, the Security Agreement
and/or the Pledge Agreement upon the earlier to occur of (x) the date upon which
the restrictions set forth in the applicable PD LLC Notes Documents or Permitted
PD LLC Notes Refinancing Indebtedness, as the case may be, cease to apply to
such Excluded Domestic Subsidiary and (y) the date upon which the Administrative
Agent provides written notice to the Borrower requesting any such Excluded
Domestic Subsidiary to become a party to the Subsidiaries Guaranty, the Security
Agreement and/or the Pledge Agreement, although in the case of this sub-clause
(y), each such Excluded Domestic Subsidiary only shall be required to enter into
the Subsidiaries Guaranty, the Security Agreement and/or the Pledge Agreement to
the maximum extent then permitted by the terms and conditions of the applicable
PD LLC Notes Documents or the Permitted PD LLC Notes Refinancing Indebtedness,
as the case may be. On the date on which any Excluded Domestic Subsidiary
becomes a party to the Subsidiaries Guaranty, the Security Agreement and the
Pledge Agreement pursuant to this Section 9.12(a), such Excluded Domestic
Subsidiary shall no longer be an “Excluded Domestic Subsidiary” but instead
shall be a “Subsidiary Guarantor” for all purposes of this Agreement and each
other Credit Document.

 

(b)       The Borrower will, and will cause each other Credit Party to, grant to
the Collateral Agent for the benefit of the Secured Creditors security interests
and Mortgages in such assets and Real Property of the Borrower and such other
Credit Party as are not covered by the original Security Documents as in effect
on the Security Requirement Date (other than Real Property listed on Part B of
Schedule X that are currently being held for sale) and as may be reasonably
requested from time to time by the Administrative Agent or the Required Lenders
(collectively, the “Additional Security Documents”). All such security interests
and Mortgages shall be granted pursuant to documentation reasonably satisfactory
in form and substance to the Collateral Agent and shall constitute valid and
enforceable perfected security interests, hypothecations and Mortgages superior
to and prior to the rights of all third Persons and enforceable against third
parties and subject to no other Liens except for Permitted Liens or, in the case
of Real Property, the Permitted Encumbrances related thereto. The Additional
Security Documents or instruments related thereto shall have been duly recorded
or filed in such manner and in such places as are required by law to establish,
perfect, preserve and protect the Liens in favor of the Collateral Agent
required to be granted pursuant to the Additional Security Documents and all
taxes, fees and other charges payable in connection therewith shall have been
paid in full. Notwithstanding the foregoing, this Section 9.12(a) shall not
apply to (and the Borrower and the other Credit Parties shall not be required to
grant a Mortgage in) any Real Property the fair market value (as determined in
good faith by the Borrower) of which is less than $3,000,000.

 

(c)       The Borrower will, and will cause each of the other Credit Parties to,
at the expense of the Borrower, make, execute, endorse, acknowledge, file and/or
deliver to the Collateral Agent from time to time such vouchers, invoices,
schedules, confirmatory assignments, conveyances, financing statements, transfer
endorsements, powers of attorney, certificates, real property surveys, reports,
landlord waivers, bailee agreements,

 

NEWYORK 6921976 (2K)

 

-11-

 

 



 

--------------------------------------------------------------------------------

control agreements and other assurances or instruments and take such further
steps relating to the Collateral covered by any of the Security Documents as the
Collateral Agent may reasonably require. In addition, at the time that the
actions required or requested to be taken pursuant to clause (a) above are
taken, the Borrower will cause the respective Excluded Domestic Subsidiary or
Subsidiaries to execute and deliver, or cause to be executed and delivered, all
relevant documentation (including, but not limited to, opinions of counsel and
officers’ certificates) of the type described in each of (x) Section 6 as each
such Excluded Domestic Subsidiary would have had to deliver if it were a Credit
Party on the Restatement Effective Date and (y) Section 9.17 as each such
Excluded Domestic Subsidiary would have had to deliver if it were a Credit Party
on the Security Requirement Date. Furthermore, the Borrower will, and will cause
the other Credit Parties to, deliver to the Collateral Agent such opinions of
counsel, officers’ certificates, title insurance and other related documents as
may be reasonably requested by the Administrative Agent to assure itself that
this Section 9.12 has been complied with.

(d)       If the Administrative Agent or the Required Lenders reasonably
determine that they are required by law or regulation to have appraisals
prepared in respect of any Real Property of the Borrower and the other Credit
Parties constituting Collateral, the Borrower will, at its own expense, provide
to the Administrative Agent appraisals which satisfy the applicable requirements
of the Real Estate Appraisal Reform Amendments of the Financial Institution
Reform, Recovery and Enforcement Act of 1989, as amended, and which shall
otherwise be in form and substance reasonably satisfactory to the Administrative
Agent.

(e)       The Borrower agrees that each action required by clauses (a), (b) and
(c) of this Section 9.12 shall be completed as soon as possible, but in no event
later than 15 days (or, in the case of Mortgages, 60 days) after such action is
required to be taken or requested to be taken by the Administrative Agent;
provided that, in no event will the Borrower or any of its Subsidiaries be
required to take any action, other than using its best efforts, to obtain
consents from third parties with respect to its compliance with this Section
9.12.”.

29.       Section 9.15(a) of the Credit Agreement is hereby amended by inserting
the text “prior to October 15, 2008” immediately following the text “the
Borrower and each Qualified Wholly-Owned Subsidiary may from time to time”
appearing therein.

30.       Section 9.15(b) of the Credit Agreement is hereby amended by deleting
the text “, prior to the Security Release Date,” appearing in said Section.

31.       Section 9.16 of the Credit Agreement is hereby amended by deleting
said Section in its entirety and inserting the following new Section 9.16 in
lieu thereof:

“9.16 Foreign Subsidiaries Security. If following a change in the relevant
sections of the Code or the regulations, rules, rulings, notices or other
official pronouncements issued or promulgated thereunder, counsel for the
Borrower reasonably acceptable to the Administrative Agent does not within 30
days after a request from the

 

 

NEWYORK 6921976 (2K)

-12-

 

 



 

--------------------------------------------------------------------------------

Administrative Agent or the Required Lenders deliver evidence, in form and
substance mutually satisfactory to the Administrative Agent and the Borrower,
with respect to any Foreign Subsidiary of the Borrower which has not already had
all of its Equity Interests pledged pursuant to the Pledge Agreement to secure
all of the Obligations (as defined in the Pledge Agreement) that (i) a pledge of
more than 66-2/3% of the total combined voting power of all classes of Equity
Interests of such Foreign Subsidiary entitled to vote, (ii) the entering into by
such Foreign Subsidiary of a pledge agreement in substantially the form of the
Pledge Agreement, (iii) the entering into by such Foreign Subsidiary of a
guaranty in substantially the form of the Subsidiaries Guaranty and (iv) the
entering into by such Foreign Subsidiary of a security agreement in
substantially the form of the Security Agreement, in any such case could
reasonably be expected to cause the undistributed earnings of such Foreign
Subsidiary as determined for Federal income tax purposes to be treated as a
deemed dividend to such Foreign Subsidiary’s United States parent for Federal
income tax purposes, then in the case of a failure to deliver the evidence
described in clause (i) above, that portion of such Foreign Subsidiary’s
outstanding Equity Interests so issued by such Foreign Subsidiary, in each case
not theretofore pledged pursuant to the Pledge Agreement to secure all of the
Obligations (as defined in the Pledge Agreement), shall be pledged to the
Collateral Agent for the benefit of the Secured Creditors pursuant to the Pledge
Agreement (or another pledge agreement in substantially similar form, if
needed), and in the case of a failure to deliver the evidence described in
clause (ii) or (iv) above, such Foreign Subsidiary shall execute and deliver the
Pledge Agreement (or another pledge agreement in substantially similar form, if
needed) or the Security Agreement (or another security agreement in
substantially similar form, if needed), as the case may be, granting to the
Collateral Agent for the benefit of the Secured Creditors a security interest in
all assets, promissory notes and Equity Interests owned by such Foreign
Subsidiary and securing the obligations of the Borrower under the Credit
Documents and under any Interest Rate Protection Agreement or Other Hedging
Agreement and, in the event the Subsidiaries Guaranty shall have been executed
by such Foreign Subsidiary, the obligations of such Foreign Subsidiary
thereunder, and in the case of a failure to deliver the evidence described in
clause (iii) above, such Foreign Subsidiary shall execute and deliver the
Subsidiaries Guaranty (or another guaranty in substantially similar form, if
needed), guaranteeing the obligations of the Borrower under the Credit Documents
and under any Interest Rate Protection Agreement or Other Hedging Agreement, in
each case to the extent that the entering into of such Security Agreements, the
Pledge Agreement or the Subsidiaries Guaranty (or substantially similar
document) is permitted by the laws of the respective foreign jurisdiction and
with all documents delivered pursuant to this Section 9.16 to be in form and
substance reasonably satisfactory to the Administrative Agent and/or the
Collateral Agent.”.

 

32.       Section 9.17 of the Credit Agreement is hereby amended by deleting
said Section in its entirety and inserting the following new Section 9.17 in
lieu thereof:

“9.17. Security Agreement.  As promptly as practicable after the Second
Amendment Effective Date (but, in any event, within 30 days after the Second
Amendment Effective Date, or such later date as may be agreed to by the
Administrative Agent in its sole discretion) (the “Security Requirement Date”),
each Credit Party shall

 

 

NEWYORK 6921976 (2K)

 

-13-

 

 



 

--------------------------------------------------------------------------------

duly authorize, execute and deliver a security agreement in form and substance
reasonably satisfactory to the Administrative Agent (as amended, modified,
restated and/or supplemented from time to time, the “Security Agreement”)
covering all of such Credit Party’s Security Agreement Collateral, together
with:

(i)    proper financing statements (Form UCC-1 or the equivalent) fully executed
or authorized for filing under the UCC or other appropriate filing offices of
each jurisdiction as may be necessary or, in the reasonable opinion of the
Collateral Agent, desirable, to perfect the security interests purported to be
created by the Security Agreement;

(ii)   certified copies of requests for information or copies (Form UCC-11), or
equivalent reports as of a recent date, listing all effective financing
statements that name the Borrower or any of the other Credit Parties as debtor
and that are filed in the jurisdictions referred to in clause (i) above and in
such other jurisdictions in which Collateral is located on the Security
Requirement Date, together with copies of such other financing statements that
name the Borrower or any other Credit Party as debtor (none of which shall cover
any of the Collateral except (x) to the extent evidencing Permitted Liens or (y)
those in respect of which the Collateral Agent shall have received termination
statements (Form UCC-3) or such other termination statements as shall be
required by local law fully executed for filing);

(iii)      evidence of the completion of all other recordings and filings of, or
with respect to, the Security Agreement as may be necessary or, in the
reasonable opinion of the Collateral Agent, desirable, to perfect the security
interests intended to be created by the Security Agreement;

(iv)      evidence that all other actions necessary or, in the reasonable
opinion of the Collateral Agent, desirable to perfect and protect the security
interests purported to be created by the Security Agreement have been taken, and
the Security Agreement shall be in full force and effect; and

 

(v)       from local counsel to each Credit Party, an opinion, in form and
substance reasonably satisfactory to the Administrative Agent, addressed to the
Administrative Agent, the Collateral Agent and each of the Lenders and dated the
Security Requirement Date covering such matters incident to the transactions
contemplated herein as the Administrative Agent may reasonably request
including, but not limited to, the enforceability of the Security Agreement and
the perfection of the security interests created thereunder.”.

 

33.       Section 9 of the Credit Agreement is hereby further amended by
inserting the following new Section 9.18 at the end of said Section:







 

NEWYORK 6921976 (2K)

-14-

 

 



 

--------------------------------------------------------------------------------

“9.18.  Mortgage; Title Insurance; Survey; Landlord Waivers; etc. On or prior to
the 45th day after the Second Amendment Effective Date (or such later date as
may be agreed to by the Administrative Agent in its sole discretion), the
Borrower shall deliver, or cause the applicable other Credit Party to deliver,
to the Collateral Agent:

(i)    fully executed counterparts of Mortgages and corresponding UCC Fixture
Filings, in form and substance reasonably satisfactory to the Collateral Agent,
which Mortgages and UCC Fixture Filings shall cover each Real Property owned by
the Borrower or any other Credit Party as set forth on Part A of Schedule X,
together with evidence that counterparts of such Mortgages and UCC Fixture
Filings have been delivered to the title insurance company insuring the Lien of
such Mortgage for recording;

(ii)   a Mortgage Policy relating to each Mortgage of the Mortgaged Property
referred to above, issued by a title insurer reasonably satisfactory to the
Collateral Agent, in an insured amount satisfactory to the Collateral Agent and
insuring the Collateral Agent that the Mortgage on each such Mortgaged Property
is a valid and enforceable first priority mortgage lien on such Mortgaged
Property, free and clear of all defects and encumbrances except Permitted
Encumbrances, with each such Mortgage Policy to be in form and substance
reasonably satisfactory to the Collateral Agent;

(iii)  to induce the title company to issue the Mortgage Policies referred to in
subsection (ii) above, such affidavits, certificates, information and
instruments of indemnification (including, without limitation, a so-called “gap”
indemnification) as shall be required by such title company, together with
payment by the Borrower of all Mortgage Policy premiums, search and examination
charges, mortgage recording taxes, fees, charges, costs and expenses required
for the recording of such Mortgages and issuance of such Mortgage Policies;

(iv)  to the extent requested by the Collateral Agent and otherwise reasonably
available to the Borrower, a survey of each Mortgaged Property (and all
improvements thereon) in form and substance reasonably satisfactory to the
Collateral Agent;

(v)   flood certificates covering each Mortgaged Property in form and setting
from substance acceptable to the Administrative Agent, certified to the
Collateral Agent in its capacity as such and whether or not each such Mortgaged
Property is located in a flood hazard area, as determined by designation of each
such Mortgaged Property in a specified flood hazard zone by reference to the
applicable FEMA map; and

(vi)  from local counsel in each state in which a Mortgaged Property is located,
an opinion in form and substance reasonably satisfactory to the Collateral Agent
addressed to the Collateral Agent in its capacity as such, and each of the
Lenders, dated the Security Requirement Date and covering such matters incident
to the transactions contemplated herein as the Collateral Agent may reasonably
request including, but not limited to, the enforceability of each Mortgage.”.

 

 

NEWYORK 6921976 (2K)

-15-

 

 



 

--------------------------------------------------------------------------------

34.       Section 10.01(xvii) of the Credit Agreement is hereby amended by
deleting the text “$25,000,000” appearing in said Section and inserting the text
“$1,000,000” in lieu thereof.

35.       Section 10.02(iv) of the Credit Agreement is hereby amended by
deleting the text “and/or reinvested” appearing in clause (y) of said Section.

36.       Section 10.02(vii) of the Credit Agreement is hereby amended by
inserting the text “, in each case so long as no such grant otherwise affects
the Collateral Agent’s security interest in the asset or property subject
thereto” at the end of said Section.

37.       Section 10.02(viii) of the Credit Agreement is hereby amended by
deleting said Section in its entirety and inserting the following new Section
10.02(viii) in lieu thereof:

“(viii)  any Subsidiary of the Borrower may convey, lease, license, sell or
otherwise transfer all or any part of its business, properties and assets to the
Borrower or to any Qualified Wholly-Owned Domestic Subsidiary, so long as any
security interests granted to the Collateral Agent for the benefit of the
Secured Creditors pursuant to the Security Documents in the assets so
transferred shall remain in full force and effect and perfected (to at least the
same extent as in effect immediately prior to such transfer) and all actions
required to maintain said perfected status have been taken;”

38.       Section 10.02(ix) of the Credit Agreement is hereby amended by (i)
deleting the text “if prior to the Security Release Date” appearing in said
Section and (ii) deleting the text “Pledge Agreement in any Equity Interests”
appearing in said Section and inserting the text “Security Documents in the
assets” in lieu thereof.

39.       Section 10.02(x) of the Credit Agreement is hereby amended by (i)
deleting the text “Pledge Agreement” appearing in said Section and inserting the
text “Security Documents” in lieu thereof.

40.       Section 10.02 of the Credit Agreement is hereby further amended by
inserting the following text at the end of said Section:

“To the extent the Required Lenders waive the provisions of this Section 10.02
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 10.02 (other than to the Borrower or a Subsidiary
thereof), such Collateral shall be sold free and clear of the Liens created by
the Security Documents, and the Administrative Agent and the Collateral Agent
shall be authorized to take any actions deemed appropriate in order to effect
the foregoing.”

 

41.       Section 10.03(iii) of the Credit Agreement is hereby amended by
deleting the text “$5,000,000” appearing in said Section and inserting the text
“$1,000,000” in lieu thereof.

42.       Section 10.03(v) of the Credit Agreement is hereby amended by
inserting the text “and, at any time after the Second Amendment Effective Date,
as amended by the PD

 

NEWYORK 6921976 (2K)

 

-16-

 

 



 

--------------------------------------------------------------------------------

LLC Refinancing Amendment” immediately following the text “thereof as in effect
on the Restatement Effective Date” appearing in said Section.

43.       Section 10.03(vi) of the Credit Agreement is hereby amended by
inserting the text “and, at any time after the Second Amendment Effective Date,
as amended by the PD LLC Refinancing Amendment” immediately following the text
“as in effect on the Restatement Effective Date” appearing in said Section.

44.       Section 10.03(vii) of the Credit Agreement is hereby amended by
deleting said Section in its entirety and inserting the following new Section
10.03(vii) in lieu thereof:

“(vii)   the Borrower may declare and pay quarterly cash Dividends on its common
stock on a basis consistent with its historical practices so long as (i) the
aggregate amount of all such cash Dividends does not exceed in any fiscal
quarter of the Borrower an amount equal to $0.18 per share of common stock of
the Borrower outstanding on the respective record date for establishing such
Dividends (as such amount may be adjusted for stock splits or stock
combinations), (ii) such cash Dividends are paid within 60 days after the same
are declared by the board of directors of the Borrower, (iii) no Default or
Event of Default exists at the time of the payment of the respective Dividend or
would exist immediately after giving effect thereto and (iv) at least five
Business Days prior to the making or payment of any such Dividend pursuant to
this Section 10.03(vii), the Borrower shall have delivered to the Administrative
Agent a certificate executed by an Authorized Officer of the Borrower setting
forth (in reasonable detail) the recalculation of the Total Leverage Ratio on a
Pro Forma Basis for the Calculation Period then most recently ended prior to the
date of such Dividend for which financial statements have been delivered to the
Lenders under this Agreement, and such recalculation shall show that the Total
Leverage Ratio as of the last day of such Calculation Period would have been
less than 4.50:1.00;”.

45.       Section 10.03(viii) of the Credit Agreement is hereby amended by
deleting said Section in its entirety and inserting the following new Section
10.03(viii) in lieu thereof:

“(viii)   the Borrower may redeem or repurchase additional outstanding shares of
its Equity Interests and may declare and pay additional cash Dividends on its
Equity Interests in an aggregate amount for all such redemptions, repurchases
and other Dividends paid or made by the Borrower pursuant to this clause (viii)
not to exceed $35,000,000 in any fiscal year of the Borrower so long as (i) no
Default or Event of Default exists at the time of the making or payment of the
respective Dividend or would exist immediately after giving effect thereto and
(ii) at least five Business Days prior to the making or payment of any such
Dividend pursuant to this Section 10.03(viii), the Borrower shall have delivered
to the Administrative Agent a certificate executed by an Authorized Officer of
the Borrower setting forth (in reasonable detail) the recalculation of the Total
Leverage Ratio on a Pro Forma Basis for the Calculation Period then most
recently ended prior to the date of such Dividend for which financial statements
have been delivered to the Lenders under this Agreement, and such recalculation
shall show that the Total Leverage Ratio as of the last day of such Calculation
Period would have been less than 4.50:1.00; and”.

 

 

 

NEWYORK 6921976 (2K)

-17-

 

 



 

--------------------------------------------------------------------------------

46.       Section 10.04(xii) of the Credit Agreement is hereby amended by
deleting said Section in its entirety and inserting the following new Section
10.04(xii) in lieu thereof:

“(xii)   Indebtedness of PD LLC incurred pursuant to the Permitted PD LLC Notes
Refinancing Indebtedness and of Pulitzer under an unsecured guaranty thereof on
terms (and pursuant to documentation) in form and substance reasonably
satisfactory to the Administrative Agent, but only so long as Herald provides an
indemnity in favor of

Pulitzer for any payments made under such unsecured guaranty on the same basis
provided by Herald under the current PD LLC Indemnity Agreement; and”.

 

47.       Section 10.04(xiii) of the Credit Agreement is hereby amended by
deleting said Section in its entirety and inserting the following new Section
10.04(xiii) in lieu thereof:

“(xiii)  additional unsecured subordinated Indebtedness of the Borrower
(“Additional Permitted Indebtedness”), so long as (i) no Default or Event of
Default then exists or would result from the incurrence or issuance of any such
Additional Permitted Indebtedness, (ii) at least five Business Days prior to the
incurrence or issuance of any such Additional Permitted Indebtedness, the
Borrower shall have delivered to the Administrative Agent a certificate executed
by an Authorized Officer of the Borrower setting forth (in reasonable detail)
the recalculation of the Interest Expense Coverage Ratio and the Total Leverage
Ratio on a Pro Forma Basis for the Calculation Period then most recently ended
prior to the date of such incurrence or issuance for which financial statements
have been delivered to the Lenders under this Agreement (and determined as if
such Additional Permitted Indebtedness had been incurred or issued on the first
day of, and had remained outstanding throughout, such Calculation Period, and
also taking into account the aggregate principal amount of all other Additional
Permitted Indebtedness theretofore incurred or issued after the first day of
such Calculation Period), and such recalculation shall show that the Borrower
would have been in compliance with Sections 10.08 and 10.09 as of the last day
of such Calculation Period, (iii) such Additional Permitted Indebtedness (A) is
not guaranteed by any Subsidiary of the Borrower that is not a Subsidiary
Guarantor, (B) matures no earlier than December 31, 2012, (C) requires no
payment of principal (whether by way of scheduled amortization, mandatory
redemption, mandatory prepayment, sinking fund or otherwise) prior to its
maturity, except (x) upon the occurrence of a change of control (the definition
of which shall be acceptable to the Administrative Agent) so long as the terms
thereof do not require any such redemption or other action unless (and until)
all Obligations have been paid in full and the Total Commitment and all Letters
of Credit have been terminated or the requisite consents under this Agreement
have been obtained to permit such redemption or other action upon the occurrence
of a change of control and (y) as a customary mandatory offer to repurchase
following an asset sale, (D) does not require the Borrower or any of its
Subsidiaries to maintain any specified financial condition (whether stated as a
covenant, event of default or otherwise), and (E) contains subordination and
other provisions that are reasonably satisfactory to the Administrative Agent
and (iv) 100% of the Net Cash Proceeds of the respective issuance or incurrence
of such Additional Permitted Indebtedness are applied as a mandatory repayment
in accordance with Section 5.02(c).”.

 

 

 

NEWYORK 6921976 (2K)

 

-18-

 

 



 

--------------------------------------------------------------------------------

48.       Section 10.05(ii) of the Credit Agreement is hereby amended by
deleting the text “$50,000,000” appearing in said Section and inserting the text
“$15,000,000” in lieu thereof.

49.       Section 10.05(viii) of the Credit Agreement is hereby amended by
deleting said Section in its entirety and inserting the following new Section
10.05(viii) in lieu thereof:

“(viii)  (A) the Borrower and its Wholly-Owned Domestic Subsidiaries may make
intercompany loans and advances between and among one another and (B) Qualified
Wholly-Owned Foreign Subsidiaries may make intercompany loans and advances
between and among one another and to the Borrower and the Qualified Wholly-Owned
Domestic Subsidiaries (all such intercompany loans and advances pursuant to this
Section 10.05(viii), collectively, the “Intercompany Loans”), provided that (x)
the aggregate amount of all Intercompany Loans made by the Borrower and the
Qualified Wholly-Owned Domestic Subsidiaries to Wholly-Owned Domestic
Subsidiaries that are not Qualified Wholly-Owned Domestic Subsidiaries at any
time prior to October 15, 2008 shall not exceed $75,000,000 at any time
outstanding (determined without regard to any write-downs or write-offs
thereof), (y) no Intercompany Loans shall be permitted to made by the Borrower
and the Qualified Wholly-Owned Domestic Subsidiaries to Wholly-Owned Domestic
Subsidiaries that are not Qualified Wholly-Owned Domestic Subsidiaries at any
time on or after October 15, 2008 and (z) each Intercompany Loan constituting
Intercompany Debt shall be subject to the terms and conditions contained in the
Intercompany Subordination Agreement;”.

 

50.       Section 10.05(xiv) of the Credit Agreement is hereby amended by (i)
inserting the text “and prior to October 15, 2008” immediately following the
text “the Original Effective Date” appearing in said Section and (ii) inserting
the text “; provided, however, that no additional loans, advances or other
Investments may be made pursuant to this clause (xiv) on or after October 15,
2008 other than Investments made by the Borrower or any other Credit Party
consisting of (I) up to a $1,000,000 cash Investment in Metrix4Media for up to
8% of the equity interests of such Person, (II) up to a $1,000,000 cash
Investment in Kaango for up to 5% of the equity interests of such Person and
(III) up to a $1,000,000 cash Investment in The Port for up to 9% of the equity
interests of such Person” at the end of said Section.

51.       Section 10.07 of the Credit Agreement is hereby amended by deleting
the text “At any time prior to the Security Release Date:” appearing in the
first sentence of said Section.

52.       Section 10.07(a) of the Credit Agreement is hereby amended by deleting
said Section in its entirety and inserting the following new Section 10.07(a) in
lieu thereof:

“(a)     The Borrower will not, and will not permit any of its Subsidiaries to,
make any Capital Expenditures, except that (I) during any fiscal year of the
Borrower (taken as one accounting period) ending closest to September 30, 2008
or prior to such date, the Borrower and its Subsidiaries may make Capital
Expenditures so long as the aggregate amount of such Capital Expenditures does
not exceed 5.00% of the aggregate amount of the Borrower’s consolidated gross
revenues from continuing operations for its

 

 

NEWYORK 6921976 (2K)

 

-19-

 

 



 

--------------------------------------------------------------------------------

immediately preceding fiscal year (determined (x) in respect of the Borrower’s
fiscal year ended September 30, 2005, as if the Pulitzer Acquisition had
occurred on October 1, 2004, and (y) on a Pro Forma Basis for each Permitted
Acquisition consummated during such immediately preceding fiscal year as if same
had occurred on the first day of such immediately preceding fiscal year) and
(II) during any fiscal year of the Borrower (taken as one accounting period)
ending closest to September 30, 2009 or thereafter, the Borrower and its
Subsidiaries may make Capital Expenditures so long as the aggregate amount of
such Capital Expenditures does not exceed $20,000,000 during such fiscal year.
In addition to the foregoing, in each fiscal year of the Borrower ending closest
to September 30, 2008 or prior to such date in which a Permitted Acquisition is
consummated the aggregate amount of Capital Expenditures permitted to be made in
such year shall be increased by an amount equal to the product of (I) 5.00% of
the gross revenues from continuing operations of the respective Acquired Entity
or Business acquired in each such Permitted Acquisition for the most recently
ended 12-month period for which financial statements are available for such
Acquired Entity or Business (as certified in the respective officer’s
certificate delivered pursuant to clause (vii) of Section 9.15(a)) multiplied by
(II) a fraction, the numerator of which is the number of days remaining in such
fiscal year and the denominator of which is 365 (or 366, as the case may be).”.

 

53.       Section 10.07(b) of the Credit Agreement is hereby amended by deleting
said Section in its entirety and inserting the following new Section 10.07(b) in
lieu thereof:

“(b)     In addition to the foregoing, in the event that the amount of Capital
Expenditures permitted to be made by the Borrower and its Subsidiaries pursuant
to clause (a) above in any fiscal year of the Borrower (commencing with the
Borrower’s fiscal year ending closest to September 30, 2009, but before giving
effect to any increase in such permitted Capital Expenditure amount pursuant to
this clause (b)) is greater than the amount of Capital Expenditures actually
made by the Borrower and its Subsidiaries during such fiscal year, the lesser of
(x) such excess and (y) 50% of the applicable permitted scheduled Capital
Expenditure amount as set forth in such clause (a) above for such fiscal year
may be carried forward and utilized to make Capital Expenditures in the
immediately succeeding fiscal year, provided that (x) no amounts once carried
forward pursuant to this Section 10.07(b) may be carried forward to any fiscal
year of the Borrower thereafter and (y) no amounts may be carried forward
pursuant to this Section 10.07(b) in respect of any fiscal year of the Borrower
ended on or prior to the Borrower’s fiscal year ended closest to September 30,
2008.”

54.       Section 10.07(c) of the Credit Agreement is hereby amended by deleting
all of the text of said Section and inserting the text “[RESERVED].” in lieu
thereof.

55.       Section 10.08 of the Credit Agreement is hereby amended by deleting
said Section in its entirety and inserting the following new Section 10.08 in
lieu thereof:

“10.08. Interest Expense Coverage Ratio. The Borrower will not permit the
Interest Expense Coverage Ratio for any Test Period ending on the last day of a

 

 

 

NEWYORK 6921976 (2K)

 

-20-

 

 



 

--------------------------------------------------------------------------------

fiscal quarter of the Borrower ending closest to the relevant date set forth
below to be less than the ratio set forth opposite such fiscal quarter below:



Fiscal Quarter Ending Closest to

Ratio

On or prior to June 30, 2008

2.50:1.00



September 30, 2008 through and including March 31, 2009

2.00:1.00

June 30, 2009 through and including September 30, 2009

1.70:1.00

December 31, 2009

1.80:1.00

March 31, 2010

1.90:1.00

June 30, 2010 through and including September 30, 2010

2.00:1.00

On or after December 31, 2010

2.50:1.00”.

 

56.       Section 10.09 of the Credit Agreement is hereby amended by (i)
deleting the table appearing in said Section in its entirety and inserting the
following new table in lieu thereof:

“Period

Ratio

From the Original Effective Date through and including the last day of the
Borrower’s fiscal quarter ending closest to September 30, 2005

6.25:1.00

The first day of the Borrower’s fiscal quarter beginning closest to October 1,
2005 through and including the last day of the Borrower’s fiscal quarter ending
closest to June 30, 2006

6.00:1.00

The first day of the Borrower’s fiscal quarter beginning closest to July 1, 2006
through and including the last day of the Borrower’s fiscal quarter ending
closest to September 30, 2007

5.75:1.00

The first day of the Borrower’s fiscal quarter beginning closest to October 1,
2007 through and including the day before the last day of the Borrower’s fiscal
quarter ending closest to September 30, 2008

5.25:1.00

 

 

 

NEWYORK 6921976 (2K)

-21-

 

 



 

--------------------------------------------------------------------------------

 

“Period

Ratio

The last day of the Borrower’s fiscal quarter ending closest to September 30,
2008 through and including the day before the last day of the Borrower’s fiscal
quarter ending closest to December 31, 2008

6.25:1.00

The last day of the Borrower’s fiscal quarter ending closest to December 31,
2008 through and including the day before the last day of the Borrower’s fiscal
quarter ending closest to March 31, 2009

6.50:1.00

The last day of the Borrower’s fiscal quarter ending closest to March 31, 2009
through and including the day before the last day of the Borrower’s fiscal
quarter ending closest to December 31, 2009

6.75:1.00

The last day of the Borrower’s fiscal quarter ending closest to December 31,
2009 through and including the day before the last day of the Borrower’s fiscal
quarter ending closest to September 30, 2010

6.50:1.00

The last day of the Borrower’s fiscal quarter ending closest to September 30,
2010 through and including the day before the last day of the Borrower’s fiscal
quarter ending closest to December 31, 2010

6.25:1.00

The last day of the Borrower’s fiscal quarter ending closest to December 31,
2010 and thereafter

4.50:1.00

 

(ii)       deleting the text “Notwithstanding anything to the contrary contained
above in this Section 10.09, each of the ratios contained above in this Section
10.09 shall be reduced by 0.75:1.00 for any period from and after the Security
Release Date; provided, however, in no event shall any of the ratios contained
above in this Section 10.09 be reduced below 4.50:1.00 by operation of the
provisions of this sentence.” appearing at the end of said Section.

 

57.       Section 10.10(iv) of the Credit Agreement is hereby amended by (i)
inserting the text “and not more than $126,000,000 of Restricted Cash of
Pulitzer and its Subsidiaries” immediately following the second instance of the
text “PD LLC Notes Refinancing Indebtedness” appearing in said Section and (ii)
deleting the word “or” at the end of said Section.

58.       Section 10.10 of the Credit Agreement is hereby further amended by (i)
inserting the text “the PD LLC Refinancing Amendment and” immediately following
the text “Refinancing Indebtedness, other than” appearing in clause (v) of said
Section, (ii) inserting the text “other” immediately preceding the text
“amendments or modifications with the consent” appearing in clause (v) of said
Section, (iii) deleting the period appearing at the end of clause (v) of said
Section and inserting a semi-colon in lieu thereof and (iv) inserting the
following new clauses (vi) and (vi) at the end of said Section:

 

NEWYORK 6921976 (2K)

 

-22-

 

 



 

--------------------------------------------------------------------------------

“(vi) make (or give any notice in respect of) any voluntary or optional payment
or prepayment on or redemption, repurchase or acquisition for value of, or any
prepayment or redemption as a result of any asset sale, change of control or
similar event of (including, in each case without limitation, by way of
depositing with the trustee with respect thereto or any other Person money
securities before due for the purpose of paying when due), any Additional
Permitted Indebtedness; or

 

(vii) after the execution and delivery thereof, amend or modify, or permit the
amendment or modification of, any provision of any indenture, purchase agreement
or other document, agreement or note relating to (or evidencing) any Additional
Permitted Indebtedness (or any guaranty thereof).”

 

59.       Section 10.11 of the Credit Agreement is hereby amended by inserting
the text “and, at any time after the Second Amendment Effective Date, as amended
by the PD LLC Refinancing Amendment” immediately following the text “as in
effect on the Restatement Effective Date” appearing in said Section.

60.       Section 10.14 of the Credit Agreement is hereby amended by deleting
said Section in its entirety and inserting the following new Section 10.14 in
lieu thereof:

“10.14.Limitation on Creation of Subsidiaries. The Borrower will not, and will
not permit any of its Subsidiaries to, establish, create or acquire after the
Restatement Effective Date any Subsidiary, provided that (x) the Borrower and
its Wholly-Owned Subsidiaries shall be permitted to establish, create and, to
the extent permitted by this Agreement, acquire Wholly-Owned Subsidiaries, and
(y) the Borrower and its Subsidiaries shall be permitted to establish, create
and acquire Non-Wholly Owned Subsidiaries to the extent permitted by Section
10.05(xiv) or as a result of a Permitted Acquisition, in each case so long as
(i) at least 5 days’ prior written notice thereof is given by the Borrower to
the Administrative Agent (or such shorter period of time as is acceptable to the
Administrative Agent in any given case), (ii) the capital stock or other Equity
Interests of such new Subsidiary are promptly pledged pursuant to, and to the
extent required by, this Agreement and the Pledge Agreement and the
certificates, if any, representing such stock or other Equity Interests,
together with stock or other appropriate powers duly executed in blank, are
delivered to the Collateral Agent, and (iii) each such new Domestic Subsidiary
(and, to the extent required by Section 9.16, each such new Foreign Subsidiary)
executes a counterpart of the Subsidiaries Guaranty, the Security Agreement, the
Pledge Agreement and the Intercompany Subordination Agreement; provided,
however, until such time as Pulitzer and its Domestic Subsidiaries become
Qualified Wholly-Owned Domestic Subsidiaries, any such Person that is not a
Qualified Wholly-Owned Domestic Subsidiary may not acquire any new Subsidiaries
pursuant to a Permitted Acquisition or an Investment made pursuant to Section
10.05(xiv). In addition, each new Subsidiary that is required to execute any
Credit Document shall execute and deliver, or cause to be executed and
delivered, all other relevant documentation (including opinions of counsel) of
the type described in each of (x) Section 6 as such new Subsidiary would have
had to deliver if such new Subsidiary were a Credit Party on the Restatement
Effective Date and (y) Section 9.11 as each such Excluded Domestic

 

 



 

NEWYORK 6921976 (2K)

 

-23-

 

--------------------------------------------------------------------------------

 



Subsidiary would have had to deliver if it were a Credit Party on the Security
Requirement Date.”.

 

61.       Section 11.07 of the Credit Agreement is hereby amended by deleting
said Section in its entirety and inserting the following new Section 11.07 in
lieu thereof:

           “11.07.Security Documents. Any of the Security Documents shall cease
to be in full force and effect, or shall cease to give the Collateral Agent for
the benefit of the Secured Creditors the Liens, rights, powers and privileges
purported to be created thereby (including, without limitation, a perfected
security interest in, and Lien on, all of the Collateral, in favor of the
Collateral Agent, superior to and prior to the rights of all third Persons
(except as permitted by Section 10.01), and subject to no other Liens (except as
permitted by Section 10.01), or any Credit Party shall default in the due
performance or observance of any term, covenant or agreement on its part to be
performed or observed pursuant to any such Security Document and such default
shall continue beyond the period of grace, if any, specifically applicable
thereto pursuant to the terms of such Security Document; or”.

 

62.       Clause (v) of the remedies paragraph immediately following Section
11.11 of the Credit Agreement is hereby amended by deleting the text “Pledge
Agreement” appearing in said clause (v) and inserting the text “Security
Documents” in lieu thereof.

63.       Section 12.01 of the Credit Agreement is hereby amended by deleting
the text “Pledge Agreement” appearing in said Section and inserting the text
“Security Documents” in lieu thereof.

64.       Section 12.10 of the Credit Agreement is hereby amended by deleting
said Section in its entirety and inserting the following new Section 12.10 in
lieu thereof:

“12.10.             Collateral Matters. (a)  Each Lender authorizes and directs
the Collateral Agent to enter into the Security Documents for the benefit of the
Lenders and the other Secured Creditors. Each Lender hereby agrees, and each
holder of any Note by the acceptance thereof will be deemed to agree, that,
except as otherwise set forth herein, any action taken by the Required Lenders
(or all of the Lenders hereunder, to the extent required by Section 13.12) in
accordance with the provisions of this Agreement or the Security Documents, and
the exercise by the Required Lenders (or all the Lenders, as the case may be) of
the powers set forth herein or therein, together with such other powers as are
reasonably incidental thereto, shall be authorized and binding upon all of the
Lenders. The Collateral Agent is hereby authorized on behalf of all of the
Lenders, without the necessity of any notice to or further consent from any
Lender, from time to time prior to an Event of Default, to take any action with
respect to any Collateral or the Security Documents which may be necessary to
perfect and maintain perfected the security interest in and liens upon the
Collateral granted pursuant to the Security Documents.

 

(b)       The Lenders hereby authorize the Collateral Agent, at its option and
in its discretion, to release any Lien granted to or held by the Collateral
Agent upon any Collateral (i) upon termination of the Commitments and payment
and satisfaction of all

 

 

NEWYORK 6921976 (2K)

 

-24-

 

 



 

--------------------------------------------------------------------------------

of the Obligations at any time arising under or in respect of this Agreement or
the Credit Documents or the transactions contemplated hereby or thereby, (ii)
constituting property being sold or otherwise disposed of (to Persons other than
the Borrower and its Subsidiaries) upon the sale or other disposition thereof in
compliance with Section 10.02, (iii) if approved, authorized or ratified in
writing by the Required Lenders (or all of the Lenders hereunder, to the extent
required by Section 13.12) or (iv) as otherwise may be expressly provided in
this Agreement and/or the relevant Security Documents. Upon request by the
Administrative Agent at any time, the Lenders will confirm in writing the
Collateral Agent’s authority to release particular types or items of Collateral
pursuant to this Section 12.10.

(c)       The Collateral Agent shall have no obligation whatsoever to the
Lenders or to any other Person to assure that the Collateral exists or is owned
by any Credit Party or is cared for, protected or insured or that the Liens
granted to the Collateral Agent herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the Collateral Agent
in this Section 12.10 or in any of the Security Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission or event
related thereto, the Collateral Agent may act in any manner it may deem
appropriate, in its sole discretion, given the Collateral Agent’s own interest
in the Collateral as one of the Lenders and that the Collateral Agent shall have
no duty or liability whatsoever to the Lenders, except for its gross negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision).”.

65.       Section 13.02 of the Credit Agreement is hereby amended by deleting
said Section in its entirety and inserting the following new Section 13.02 in
lieu thereof:

“13.02.Right of Setoff. (a) In addition to any rights now or hereafter granted
under applicable law or otherwise, and not by way of limitation of any such
rights, upon the occurrence and during the continuance of an Event of Default,
the Administrative Agent, each Issuing Lender and each Lender is hereby
authorized at any time or from time to time, without presentment, demand,
protest or other notice of any kind to any Credit Party or to any other Person,
any such notice being hereby expressly waived, to set off and to appropriate and
apply any and all deposits (general or special) and any other Indebtedness at
any time held or owing by the Administrative Agent, such Issuing Lender or such
Lender (including, without limitation, by branches and agencies of the
Administrative Agent, such Issuing Lender or such Lender wherever located) to or
for the credit or the account of the Borrower or any of its Subsidiaries against
and on account of the Obligations and liabilities of the Credit Parties to the
Administrative Agent, such Issuing Lender or such Lender under this Agreement or
under any of the other Credit Documents, including, without limitation, all
interests in Obligations purchased by such Lender pursuant to Section 13.06(b),
and all other claims of any nature or description arising out of or connected
with this Agreement or any other Credit Document, irrespective of whether or not
the Administrative Agent, such Issuing Lender or such

 

 

 

 

 

 

NEWYORK 6921976 (2K)

 

-25-

 

--------------------------------------------------------------------------------

 

Lender shall have made any demand hereunder and although said Obligations,
liabilities or claims, or any of them, shall be contingent or unmatured.



 

(b)       NOTWITHSTANDING THE FOREGOING SUBSECTION (a), AT ANY TIME THAT THE
LOANS OR ANY OTHER OBLIGATION SHALL BE SECURED BY REAL PROPERTY LOCATED IN
CALIFORNIA, NO LENDER SHALL EXERCISE A RIGHT OF SETOFF, LIEN OR COUNTERCLAIM OR
TAKE ANY COURT OR ADMINISTRATIVE ACTION OR INSTITUTE ANY PROCEEDING TO ENFORCE
ANY PROVISION OF THIS AGREEMENT OR

ANY NOTE UNLESS IT IS TAKEN WITH THE CONSENT OF THE REQUIRED LENDERS OR APPROVED
IN WRITING BY THE ADMINISTRATIVE AGENT, IF SUCH SETOFF OR ACTION OR PROCEEDING
WOULD OR MIGHT (PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 580a,
580b, 580d AND 726 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE OR SECTION 2924 OF
THE CALIFORNIA CIVIL CODE, IF APPLICABLE, OR OTHERWISE) AFFECT OR IMPAIR THE
VALIDITY, PRIORITY OR ENFORCEABILITY OF THE LIENS GRANTED TO THE COLLATERAL
AGENT PURSUANT TO THE SECURITY DOCUMENTS OR THE ENFORCEABILITY OF THE NOTES AND
OTHER OBLIGATIONS HEREUNDER, AND ANY ATTEMPTED EXERCISE BY ANY LENDER OF ANY
SUCH RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE REQUIRED LENDERS OR THE
ADMINISTRATIVE AGENT SHALL BE NULL AND VOID. THIS SUBSECTION (b) SHALL BE SOLELY
FOR THE BENEFIT OF EACH OF THE LENDERS AND THE ADMINISTRATIVE AGENT HEREUNDER.”.

 

66.       Section 13.04(a) of the Credit Agreement is hereby amended by deleting
the text “the Pledge Agreement” appearing in said Section and inserting the text
“all of Security Documents” in lieu thereof.

67.       Section 13.08 of the Credit Agreement is hereby amended by inserting
the text “, EXCEPT AS OTHERWISE PROVIDED IN ANY MORTGAGE,” immediately preceding
the text “BE CONSTRUED IN ACCORDANCE WITH” appearing in said Section.

68.       Section 13.17 of the Credit Agreement is hereby amended by deleting
said Section in its entirety and inserting the text “[RESERVED]” in lieu
thereof.

69.       The Credit Agreement is hereby further amended by inserting a new
Schedule X thereto in the form of Schedule X attached hereto.

70.       Notwithstanding anything to the contrary contained in the Credit
Agreement, the Borrower shall not be entitled to request, and no Lender shall
provide, any Incremental Loan Commitment or Incremental Term Loan at any time on
or after October 15, 2008.

 

 

NEWYORK 6921976 (2K)

 

-26-

 

 



 

--------------------------------------------------------------------------------

 

II.

Miscellaneous Provisions.

1.         In order to induce the Lenders to enter into this Amendment, the
Borrower hereby represents and warrants that (i) no Default or Event of Default
exists as of the Second Amendment Effective Date (as defined below) both
immediately before and immediately after giving effect to this Amendment on such
date and (ii) all of the representations and warranties contained in the Credit
Agreement and in the other Credit Documents are true and correct in all material
respects on the Second Amendment Effective Date both immediately before and
immediately after giving effect to this Amendment on such date, with the same
effect as though such representations and warranties had been made on and as of
the Second Amendment

Effective Date (it being understood that any representation or warranty made as
of a specific date shall be true and correct in all material respects as of such
specific date).

2.         The Credit Parties acknowledge and agree that the Credit Agreement
(as modified hereby) and each other Credit Document, and all Obligations and
Liens thereunder, are valid and enforceable against the Credit Parties in every
respect and all of the terms and conditions thereof are legally binding upon the
Credit Parties, in each case all without offset, counterclaims or defenses of
any kind.

3.         In further consideration of the Lenders’ execution of this Amendment,
each Credit Party unconditionally and irrevocably acquits and fully forever
releases and discharges each Lender, each Issuing Lender, the Administrative
Agent, the Collateral Agent and all affiliates, partners, subsidiaries,
officers, employees, agents, attorneys, principals, directors and shareholders
of such Persons, and their respective heirs, legal representatives, successors
and assigns (collectively, the “Releasees”) from any and all claims, demands,
causes of action, obligations, remedies, suits, damages and liabilities of any
nature whatsoever, whether now known, suspected or claimed, whether arising
under common law, in equity or under statute, which such Credit Party ever had
or now has against any of the Releasees and which may have arisen at any time
prior to the date hereof and which were in any manner related to this Amendment,
the Credit Agreement, any other Credit Document or related documents,
instruments or agreements or the enforcement or attempted or threatened
enforcement by any of the Releasees of any of their respective rights, remedies
or recourse related thereto (collectively, the “Released Claims”). Each Credit
Party covenants and agrees never to commence, voluntarily aid in any way,
prosecute or cause to be commenced or prosecuted against any of the Releasees
any action or other proceeding based upon any of the Released Claims.

4.         This Amendment is limited as specified and shall not constitute a
modification, acceptance or waiver of any other provision of the Credit
Agreement or any other Credit Document.

5.         This Amendment may be executed in any number of counterparts and by
the different parties hereto on separate counterparts, each of which
counterparts when executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A complete set of
counterparts shall be lodged with the Borrower and the Administrative Agent.

 

 

NEWYORK 6921976 (2K)

 

-27-

 

 



 

--------------------------------------------------------------------------------

6.         THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE INTERNAL LAW
OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.

7.         This Amendment shall become effective on the date (the “Second
Amendment Effective Date”) when each of the following conditions shall have been
satisfied:

(i)    the Borrower, each other Credit Party and Lenders constituting the
Required Lenders shall have signed a counterpart hereof (whether the same or
different counterparts) and shall have delivered (including by way of facsimile
or other electronic transmission) the same to White & Case LLP, 1155 Avenue of
the Americas, New York, NY 10036 Attention: May Yip (facsimile number:
212-354-8113 / e-mail address: myip@whitecase.com); and

(ii)   the Borrower shall have paid to the Administrative Agent and the Lenders
all fees, costs and expenses (including, without limitation, legal fees and
expenses) payable to the Administrative Agent and the Lenders to the extent then
due pursuant to the Credit Agreement.

8.         The Borrower hereby covenants and agrees that, so long as the Second
Amendment Effective Date occurs, it shall pay to each Lender which executes and
delivers to the Administrative Agent (or its designee) a counterpart hereof by
6:30 P.M. (New York City time) on October 29, 2008 (or, if later, on the Second
Amendment Effective Date), a non-refundable cash fee (the “Amendment Fee”) in
Dollars in an amount equal to 50 basis points (0.50%) on an amount equal to the
sum of (i) the aggregate principal amount of all Term Loans of such Lender
outstanding on the Second Amendment Effective Date plus (ii) the Revolving Loan
Commitment of such Lender as in effect on the Second Amendment Effective Date.
The Amendment Fee shall not be subject to counterclaim or set-off, or be
otherwise affected by, any claim or dispute relating to any other matter. The
Amendment Fee shall be paid by the Borrower to the Administrative Agent for
distribution to the relevant Lenders not later than the Business Day following
the Second Amendment Effective Date.

9.         By executing and delivering a copy hereof, each Credit Party hereby
agrees that all Obligations of the Credit Parties shall be fully guaranteed
pursuant to the Subsidiaries Guaranty and shall be fully secured pursuant to the
Pledge Agreements, in each case in accordance with the respective terms and
provisions thereof and that this Amendment does not in any manner constitute a
novation of any Obligations under any of the Credit Documents.

10.       From and after the Second Amendment Effective Date, all references in
the Credit Agreement and each of the other Credit Documents to the Credit
Agreement shall be deemed to be references to the Credit Agreement as modified
hereby.

 

             * * *

 

 

NEWYORK 6921976 (2K)

 

-28-

 

 



 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Amendment as of the date first above
written.

LEE ENTERPRISES, INCORPORATED, as Borrower

 

 

By:/s/ Carl G. Schmidt

Title: Vice President, Chief Financial Officer

 

& Treasurer

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

Individually and as Administrative Agent

 

 

By:/s/ Susan LeFevre

Title: Director

 

 

By:/s/ Evelyn Thierry

Title: Vice President

 

 

 

NEWYORK 6921976 (2K)

 

 



 

--------------------------------------------------------------------------------

Each of the undersigned, each being a Subsidiary Guarantor under, and as defined
in, the Credit Agreement referenced in the foregoing Amendment, hereby consents
to the entering into of the Amendment and agrees to the provisions thereof
(including, without limitation, Part II, Section 7 thereof).

 

ACCUDATA, INC.,

By: /s/ C.D. Waterman III                
Title: Secretary

 

INN PARTNERS, L.C.,

By: /s/ C.D. Waterman III                
Title: Secretary

 

JOURNAL – STAR PRINTING CO.,

By: /s/ C.D. Waterman III                
Title: Secretary

 

K. FALLS BASIN PUBLISHING, INC.,

By: /s/ C.D. Waterman III                
Title: Secretary

 

LEE CONSOLIDATED HOLDINGS CO.,

By: /s/ C.D. Waterman III                
Title: Secretary

 

LEE PUBLICATIONS, INC.,

By: /s/ C.D. Waterman III                
Title: Secretary

 

LEE PROCUREMENT SOLUTIONS CO.,

By: /s/ C.D. Waterman III                
Title: Secretary

 

 

 

NEWYORK 6921976 (2K)

 

 



 

--------------------------------------------------------------------------------

 

 

LINT CO.,

By: /s/ C.D. Waterman III                
Title: Secretary

 

SIOUX CITY NEWSPAPERS, INC.,

By: /s/ C.D. Waterman III                
Title: Secretary

 

TARGET MARKETING SYSTEMS, INC.,

By: /s/ C.D. Waterman III                
Title: Secretary

 

 

 

NEWYORK 6921976 (2K)

 

 



 

--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SECOND AMENDMENT TO THE CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST REFERENCED ABOVE, AMONG LEE ENTERPRISES, INCORPORATED, VARIOUS
LENDERS AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS ADMINISTRATIVE AGENT

 

SUNTRUST

 

 

By: /s/ Amanda K. Parks

 

Title: Senior Vice President

 

JPMORGAN CHASE BANK, NA

 

 

By: /s/ Phillip D. Martin

 

Title: Senior Vice President

 

THE BANK OF TOKYO-MITSUBISHI UFJ,

LTD, NEW YORK BRANCH

 

 

By: /s/ Phillip D. Martin

 

Title: Authorized Signatory

 

U.S. BANK NATIONAL ASSOCIATION

 

 

By: /s/ Michael J. Homeyer

 

Title: Senior Vice President

 

THE BANK OF NOVA SCOTIA

 

 

By: /s/ Brenda S. Insull

 

Title: Authorized Signatory

 

SCOTIABANC INC.

 

 

By: /s/ J.F. Todd

 

Title: Managing Director

 

 

SUMITOMO MITSUI BANKING CORPORATION

 

 

By: /s/ J.F. Todd

 

Title: General Manager

 

 

NEWYORK 6921976 (2K)

 

 



 

--------------------------------------------------------------------------------

 

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK

B.A., “RABOBANK NEDERLAND”, NEW YORK BRANCH

 

 

By: /s/ Eric Hurshman

 

Title: Managing Director

 

 

By: /s/ Brett Delfino

 

Title: Executive Director

 

UNITED OVERSEAS BANK LIMITED,

NEW YORK AGENCY

 

 

By: /s/ George Lim

 

Title: Senior Vice President & General Manager

 

 

By: /s/ Mario Sheng

 

Title: Assistant Vice President

 

UNION BANK OF CALIFORNIA, N.A.

 

 

By: /s/ David Hill

 

Title: Assistant Vice President

 

ASSOCIATED BANK, N.A.

 

 

By: /s/ Mark Weitfkamp

 

Title: Vice President

 

COMERICA BANK

 

 

By: /s/ Sarah R. West

 

Title: Vice President

 

THE NORTHERN TRUST COMPANY

 

 

By: /s/ Mark Taylor

 

Title: Senior Vice President

 

BANK OF THE WEST, A CALIFORNIA

BANKING CORPORATION

 

 

By: /s/ Joshua R. Pirozzolo

 

Title: Senior Vice President

 

 

 

NEWYORK 6921976 (2K)

 

 



 

--------------------------------------------------------------------------------

 

NATIONAL CITY BANK

 

 

By: /s/ Derek Cook

 

Title: Senior Vice President

 

WEBSTER BANK, NATIONAL ASSOCIATION

 

 

By: /s/ John Gilsenan

 

Title: Vice President

 

ERSTE GROUP BANK AG

 

 

By: /s/ John Gilsenan

 

Title: Director

 

 

By: /s/ Bryan Lynch

 

Title: Executive Director

 

HSH NORDBANK AG, NEW YORK BRANCH

 

 

By: /s/ Mark Eisenmann

 

Title: Assistant Vice President

 

 

By: /s/ Charles Lansdown

 

Title: Deputy General Manager

 

 

QUAD CITY BANK AND TRUST COMPANY

 

 

By: /s/ Rebecca Skafidas

 

Title: Assistant Vice President

 

BANK OF COMMUNICATIONS CO., LTD.,

NEW YORK BRANCH

 

 

By: /s/ Shelley He

 

Title: Deputy General Manager

 

 

MEGA INTERNATIONAL COMMERCIAL BANK

CO., LTD., NEW YORK BRANCH

 

 

By: /s/ Tsang – Pei Hsu

 

Title: Vice President & Deputy General Manager

 

 

 

NEWYORK 6921976 (2K)

 

 



 

--------------------------------------------------------------------------------

 

AIB DEBT MANAGEMENT, LIMITED

 

 

By: /s/ Edwin Holmes

 

Title: Assistant Vice President

 

 

By: /s/ Joseph Augustini

 

Title: Senior Vice President

 

ALLIED IRISH BANKS, P.L.C.

 

 

By: /s/ Edwin Holmes

 

Title: Assistant Vice President

 

 

By: /s/ Joseph Augustini

 

Title: Senior Vice President

 

 

THE BANK OF NEW YORK MELLON

 

 

By: /s/ Lily A. Dastur

 

Title: Vice President

 

FORTIS CAPITAL CORP.

 

 

By: /s/ John W. Deegan

 

Title: Director

 

 

By: /s/ Rachel Lanava

 

Title: Vice President

 

 

WACHOVIA BANK, N.A.

 

 

By: /s/ Joe Mynatt

 

Title: Director

 

 

 

 

 

NEWYORK 6921976 (2K)

 

 



 

--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

By: /s/ Vipa chiraprut

 

Title: Vice President

 

 

WESTLB AG, NEW YORK BRANCH

 

 

By: /s/ E. Keith Min

 

Title: Executive Director

 

 

 

By: /s/Petra Beckert

 

Title: Executive Director

 

 

CITIBANK N.A.

 

 

By: /s/ Laura Neenan

 

Title: Vice President

 

 

NEWYORK 6921976 (2K)

 

 



 

--------------------------------------------------------------------------------

SCHEDULE X

 

PART A

 

MORTGAGED PROPERTIES

 

CREDIT PARTY

ADDRESS/LOCATION

Journal Star Printing Company

900 Q Street, Lincoln, NE 68508

Lee Publications, Inc.

601 W. 45th Avenue, Munster, IN 46321

Lee Publications, Inc.

601 W. 45th Avenue, Munster, IN 46321

Lee Publications, Inc.

207 E. Pennsylvania Ave, Escondido, CA 92025

Lee Enterprises, Incorporated

401 N. Broadway, Billings, MT 59101

Lee Enterprises, Incorporated

500 East Third Street, Davenport, IA 52801

Lee Publications, Inc.

207 E. Pennsylvania Ave, Escondido, CA 92025

Lee Enterprises, Incorporated

212 4th Street, Racine, WI 53403

Lee Enterprises, Incorporated

2222 Washington, Helena, MT 59601

Lee Publications, Inc.

1722 S. Coast Highway, Oceanside, CA 92054

Lee Publications, Inc.

170 Star Lane, Casper, WY 82604

Lee Publications, Inc.

770 11th Avenue, Longview, WA 98632

Lee Enterprises, Incorporated

710 North Illinois Ave, Carbondale, IL 62901

Lee Publications, Inc.

1722 S. Coast Highway, Oceanside, CA 92054

Lee Enterprises, Incorporated

710 North Illinois Ave, Carbondale, IL 62901

Lee Publications, Inc.

120 Limestone Street, Maysville, KY 41056

Sioux City Newspapers Inc

515 Pavonia Street, Sioux City, IA 51101

 

 

PART B

 

PROPERTIES HELD FOR SALE

 

CREDIT PARTY

ADDRESS/LOCATION

Lee Enterprises, Incorporated

Polson, MT

 

 

 

NEWYORK 6921976 (2K)

 

 



 

 